UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1158


CECELIA D. WALTON,

                     Plaintiff - Appellant,

              v.

NC OFFICE OF STATE HUMAN RESOURCES; NC DEPT. HEALTH HUMAN
SERVICES DISABILITY DETERMINATION SERVICES; CHELCE VILLINES,
US Secret Service Agent; SHANNON GOODSON, Manager - Federal SSA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:20-cv-00181-BR)


Submitted: June 29, 2021                                            Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cecelia D. Walton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cecelia D. Walton appeals the district court’s orders dismissing her complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Walton v. N.C. Off. of State Hum. Res., No. 5:20-cv-

00181-BR (E.D.N.C. Dec. 2, 2020 & Jan. 14, 2021). We deny Walton’s motion to appoint

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2